Citation Nr: 1520346	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-22 456	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a Board of Veterans' Appeals decision that denied entitlement to an effective date earlier than May 26, 1993, for the assignment of a 10 percent rating for residuals of a shell fragment wound of the upper right arm, to include a retained foreign body. 


REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran, the moving party, had active service from January 1970 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) from a January 2013 motion of the Veteran, which alleges CUE in a previous Board decision.  The Board has original jurisdiction under 38 U.S.C.A. § 7111 (West 2014). 


FINDINGS OF FACT

1. In a March 14, 2005 decision, the Board granted entitlement to an effective date of May 26, 1993 for the assignment of a 10 percent rating for residuals of a shell fragment wound of the upper right arm, to include a retained foreign body.

2. In a December 13, 2012 decision, the Board denied entitlement to an effective date earlier than May 26, 1993, for the assignment of a 10 percent rating for residuals of a shell fragment wound of the upper right arm, to include a retained foreign body.

3. The Moving Party has failed to provide the date of the Board decision at issue in the January 2013 motion alleging CUE.

4. The Moving Party has failed to clearly and specifically set forth any alleged clear and unmistakable errors of fact or law in either the March 14, 2005 decision or the  December 13, 2012 Board decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged errors. 


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. §§ 20.1404(a), 20.1404(b) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

However, the Board finds that the provisions of VCAA and its implementing regulations do not apply in the case at hand.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that the provisions of VCAA do not apply to a claim based on a previous decision having been the result of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc). The Court found that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process." Livesay, 15 Vet. App. at 178.  As such, an allegation of CUE does not represent a "claim," but a collateral attack on a final decision.  The provisions of VCAA, and its implementing regulations, are not, therefore, applicable to the adjudication of the issue of CUE in a prior final decision.  

II. Clear and Unmistakable Error

Effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges to decisions of the Board on the grounds of CUE.  The final regulations amending the Rules of Practice before the Board were promulgated and became effective on February 12, 1999, providing for procedures to challenge prior Board decisions on the basis of CUE.  64 Fed. Reg. 2134 -2141 (1999) (codified at 38 C.F.R. § 20.1400 et. seq. (2014)).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a) and (c). 

CUE is defined as the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  A review for CUE in a prior Board decision must be based on the record and the law as it existed when that decision was made.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

The Court has promulgated a three-pronged test to determine whether clear and unmistakable error is present in a prior final determination:

[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied,

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and

(3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 1992) (en banc). 

As a threshold matter, the moving party's motion for CUE must follow certain requirements.  A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable Department of Veterans Affairs file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  38 C.F.R. § 20.1404(a) (2014) Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a) (2014). 

Under 38 C.F.R. § 20.1409(c) , the Board's regulations specify that a moving party has only one opportunity to challenge a Board decision on the basis of CUE. The Federal Circuit has affirmed that a claimant is allowed only one request for revision based on CUE for each Board decision, even if a claimant's second request for revision based on CUE attempts to raise a different theory of CUE. Hillyard v. Shinseki, 695 F.3d 1257, 1258 (2012).  In that case, the Federal Circuit held that that there is a difference between a Board decision and RO decisions with respect to CUE claims.  The regulations governing CUE challenges to finality of RO decisions do not limit the number of times a claimant may raise a CUE claim as to a specific RO decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105; Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002). In contrast, the regulation limits each claimant to one challenge to the finality of each Board decision.  Hillyard, 695 F.3d at 1259 (rejecting argument that each "theory" of CUE represents a different claim and thus 38 C.F.R. § 20.1409(c) permits multiple CUE challenges as long as each challenge is based on a different CUE theory). 

The task of sympathetically reading CUE motions requires applying common sense to balance reasonable assistance to Veterans against the negative consequences to the claimant of adjudicating a motion lacking a specific allegation of CUE only to deny the CUE claim.  Because the Moving Party has only one chance to prove a CUE claim regarding a particular Board decision, the proper remedy for the Board, when confronted with an inadequately pleaded CUE claim that collaterally attacks a Board decision, is to dismiss that challenge without prejudice.  This preserves for the Moving Party an opportunity to raise a claim of CUE when he has identified the legal or factual basis for the challenge.

In this instance, the Board notes that the moving party has failed to comply with these requirements.  First, the Veteran has not stated the date of the Board decision to which the motion relates.  Even considering the Veteran's statements in the most liberal terms that would be granted a pro se appellant, the Board finds that the motion submitted by the moving party fails to adequately identify in which Board decision he asserts CUE.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Veteran submitted a motion for CUE in January 2013, which argued the following: 

I am writing in regard to the [Board]'s decision concerning my case.   The original decision of my 100% and everything else concerning 10% additionally added for shell fragment wound to the right arm was ordered by the U.S. Court of Appeals for Veteran's Claims.  This ruling by the Court's could make an offer without my approval or consent to extract R.S.D. from my record and for that they granted 10% extra, so I want the BVA to vacate your ruling on my case on the grounds of clear and unmistakable error.

The Veteran supplemented this motion in a statement received in April 2013.  He stated "From 1993 to 2000 is as far as the lower courts have gone, when they were to go back to the earliest date of record that showed that I have a shell fragment wound to the right upper arm and that was October 1971, which the lower courts would not regard that it was there."

It is unclear whether the Veteran is asserting CUE in the March 14, 2005 Board decision or the most recent December 13, 2013 Board decision.  

Further, the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Board finds that the statements submitted by the Veteran do not allege clear and unmistakable error with the specificity required by 38 C.F.R. § 20.1404(b).  See 38 C.F.R. § 20.1404(b),  see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  The Veteran motion does not make any sufficiently specific allegation of misapplication of law or regulations, or factual inaccuracy with either the Board decision of December 13, 2012 or the March 14, 2005 Board decision.  Rather, he states that fairness has not been received in the lower courts and a general allegation that evidence was not considered.  The Board's reading of the Veteran's statements are simply that he disagrees with his currently assigned effective date, but does not provide a basis on which either decision should be revised.  This is not a sufficient basis for a claim of clear and unmistakable error.  It would be prejudicial to him for the Board to accept as legally sufficient a claim which is defined by law as not legally sufficient and which would foreclose any opportunity for him to raise a legally sufficient claim.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003); see 38 C.F.R. § 20.1404(b).  

Accordingly, the Board concludes that the criteria for revision or reversal of a Board decision on the basis of CUE are not met because the Veteran has failed to comply with 38 C.F.R. §§ 1404 (a) and 1404 (b).  As such, his arguments do not rise to the level of valid allegations of CUE and the motion is dismissed without prejudice to refiling.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 1404 (a), 1404 (b). 







ORDER

The motion is dismissed without prejudice to refiling.


	                       ____________________________________________
	H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404 (2014) is not a final decision of the Board.  38 C.F.R. § 20.1409 (2014).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




